           Case 2:21-cv-00247-NR Document 3 Filed 02/23/21 Page 1 of 3




              IN THE UNITED STATES DISTRICT COURT
           FOR THE WESTERN DISTRICT OF PENNSYLVANIA
REBECCA J. ZEMLOCK,                      )
                                         )
                                         )   2:21-cv-247
              Plaintiff,                 )
                                         )
      vs.                                )
                                         )
EQUIFAX INFORMATION                      )
                                         )
SERVICES LLC, et al.,                    )
                                         )
                                         )
              Defendants.


                        ORDER SCHEDULING
              INITIAL CASE MANAGEMENT CONFERENCE

      1.      Initial Rule 16 Case Management Conference. Under Local

Rule 16.1, a telephonic initial case management conference is scheduled for

April 20, 2021 at 10:00 a.m. Dial-in instructions will follow this Order. The

parties should be prepared to discuss the claims and defenses in the case,

anticipated discovery, and pre-trial and trial deadlines. If the case is a

putative class action or collective action, all named plaintiffs must

attend the conference, either in person or by phone.

      2.      Rule 26(f) Report and ADR Stipulation. At least ten (10) days

before the Rule 16 initial case management conference, the parties shall confer

and file a completed version of the Court’s modified Rule 26(f) Report

(https://www.pawd.uscourts.gov/sites/pawd/files/Ranjan_Rule26_Report_0129

2020.pdf) and a stipulation on the use of Alternative Dispute Resolution (ADR)


                                      -1-
           Case 2:21-cv-00247-NR Document 3 Filed 02/23/21 Page 2 of 3




(https://www.pawd.uscourts.gov/sites/pawd/files/ADRSTIP-APRIL2017-

w.pdf). The Court will separately docket a copy of its modified Rule 26(f) report

following this order.

      In the stipulation, the parties must identify the type of ADR selected, the

neutral, the date of the ADR session, and the names of all people attending

(including a corporate representative with settlement authority, if applicable).

The Court needs this information before the initial case management

conference in order to set an appropriate schedule. If the stipulation does not

contain the required information, the Court will strike it and require the

parties to file a corrected stipulation.

      Given how logistically complicated it can often be to schedule an ADR

session, the Court advises the parties to begin working on the stipulation now

to help avoid incomplete submissions.

      3.      Practices    and    Procedures.       Counsel    must   familiarize

themselves and comply with the Court’s Practices and Procedures, available

on   the    Court’s    website   (https://www.pawd.uscourts.gov/sites/pawd/files/

Ranjan_Practices_Procedures_10_19.pdf).

      4.      Service of this Order. If defense counsel has not yet entered

their appearances, plaintiff’s counsel is ordered to serve a copy of this order on

all defense counsel.

      DATED this 23rd day of February, 2021.

                                           -2-
Case 2:21-cv-00247-NR Document 3 Filed 02/23/21 Page 3 of 3




                          BY THE COURT:


                          /s/ J. Nicholas Ranjan
                          United States District Judge




                           -3-
